       Case: 1:18-cv-02988 Document #: 23 Filed: 01/18/19 Page 1 of 1 PageID #:81




                                UNITED STATES DISTRICT COURT
                                    Northern District of Illinois
                                    219 South Dearborn Street
                                      Chicago, Illinois 60604

Thomas G. Bruton                                                                    312-435-5670
Clerk



Date: 1/18/19

Eastern District of Michigan



Re: Wendel et al v. Bluestem Brands, Inc.

USDC Case Number: 18cv2988


Dear Clerk:

Pursuant to the order entered by Honorable Ruben Castillo, on 9/19/18, the above record was

                  X    electronically transmitted to Eastern District of Michigan


Please acknowledge receipt of any paper documents on the enclosed copy of this letter.


                                                      Sincerely,
                                                      Thomas G. Bruton, Clerk

                                                      By:     /s/ N. Finley
                                                              Deputy Clerk


New Case No. ____________________________                    Date _____________________


cc:       Non-ECF Attorneys and Pro se Parties




Rev. 09/23/2016
